Citation Nr: 9913748	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
had not been submitted to reopen a claim for service 
connection for PTSD.  

The Board notes that during the pendency of this appeal, the 
RO apparently reopened, in an August 1998 supplement 
statement of the case, the veteran's previously denied and 
unappealed claim for service connection for PTSD, and 
considered that claim on the merits.  However, the Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the veteran's claim, 
see Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), and this issue is therefore 
properly framed as listed on the title page above.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied service 
connection for PTSD; after being notified of the decision and 
his appellate and procedural rights, the veteran did not file 
an appeal.

2.  Evidence added to the record since the April 1992 rating 
decision bears directly and substantially upon the subject 
matter now under consideration (i.e., whether the veteran has 
PTSD as a result of service) and, when considered alone or 
together with all of the evidence, both old and new, has 
significant effect upon the fact previously considered.

3.  The claim for service connection for PTSD is supported by 
cognizable evidence showing that the claim is plausible.

4.  Currently diagnosed PTSD was precipitated by stressors 
experienced by the veteran while serving in Vietnam.  


CONCLUSIONS OF LAW

1.  The April 1992 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d) (1998).

2.  Evidence received since the April 1992 rating decision is 
new and material to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original claim for service connection 
for PTSD in October 1990.  Evidence associated with his file 
in connection with this claim included his service medical 
records which showed that he was seen in January 1972 for 
complaint of trouble sleeping-general nervousness.  
Additional evidence included his DD 214 showing that he 
served one year in Vietnam and was awarded the National 
Defense Service Medal, the Vietnam Campaign Medal, the 
Vietnam Service Medal and the Navy Unit Commendation Ribbon.  
His military specialty was postal clerk.

In an October 1990 statement, the veteran described life 
threatening events while serving in Vietnam.

VA psychiatric examination in February 1991 resulted in a 
diagnosis of bipolar disorder.

In an April 1992 rating decision, the RO denied service 
connection for PTSD on the basis that the condition was not 
shown by the evidence of record.  In July 1992, the RO 
notified the veteran of his appellate and procedural rights, 
but he did not file an appeal.

VA medical records dated from 1990 to 1995 reflect treatment 
for and diagnoses of various psychiatric disorders, including 
anxiety/depression, bipolar disorder and PTSD.  

In an August 1995 statement, the veteran related some aspects 
of service in Vietnam that he found stressful, including 
witnessing a friend get shot in the stomach, having intruders 
being caught in the perimeter, and having his Sergeant killed 
when his unit came under attack.

In December 1995, the veteran testified that he had no 
emotional problems prior to service.  He reported an 
essentially normal childhood.  He reported that his 
enlistment physical examination was normal, but that while he 
was in the Navy, attached to a Fire Squadron, he experienced 
specific stressful events which he believed supported a 
diagnosis of PTSD.  These events were related by the veteran 
at the hearing.  See December 1995 hearing transcript.  

In October 1996, the RO requested verification of the 
veteran's claimed stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group).  In its request, the RO reported the veteran's units 
of assignment as follows:  "April to June 1970 attached to 
NAV Sup.-Fac. Danang - 366th SPS Depot Security; July to 
August 1970 sent to TDY to Combined Forces Security Group, 
Danang Air Base; September 1970 transferred back to NAV Sup 
Fac Danang - attached to captured weapons armory; and October 
1970 thru March 1971 attached to NAV Sup Fac Danang, Post 
Office as truck driver."  The specific stressful events were 
described as follows:  (1) in April 1970, the veteran 
witnessed his friend get shot in the stomach; (2) also during 
April, the veteran reported intruders being caught in the 
perimeter; and (3) in August 1970, while the veteran was a 
part of the Combined Forces Security Group, his unit came 
under attack and his Sergeant was killed.  

In September 1997, the USASCRUR provided a history of the 
U.S. Naval Support Activity, Danang for 1970 which confirmed 
that members were involved in combat activity during the 
veteran's Vietnam tour.  The USASCRUR reported that members 
serving in the Danang area were exposed to enemy rocket 
attacks and terrorist activities.  It was noted, however, 
that the history did not mention that intruders were caught 
in the perimeter during April 1970 or that anyone was shot in 
the stomach.  

In April 1998, the veteran was afforded a VA psychiatric 
examination by a board of three medical professionals.  It 
was noted that the veteran started to tear and flush when 
talking about the traumatic events in Vietnam.  He said that 
he was a guard tower and that Vietnamese police shot at him 
with four rounds.  He said he just kind of went dumb and 
blank and did not fire back.  He could remember a lot of 
rocket attacks.  The second day in the country, a bunkmate 
was shot in the stomach.  He said that ambush was another 
traumatic event.  He could remember one time when there was a 
small arms fight and he had an old M-16 jam.  He said that 
was pretty stressful as far as symptoms go.  He reported 
having problems with his memory since Vietnam.  He also had 
feelings of panic almost daily.  He said dusk was a real 
trigger for him.  He said his heart would race.  He said he 
had an urge to go somewhere and that if he did not go walking 
or driving around his heart rate would start racing and he 
would feel panicky.  He indicated that medication, Xanax, 
helped, but that if he had no medicine he would almost feel 
like he was dying.  As far as depression and suicide, he 
said, "everyday is a struggle, I need to find a reason to 
live."  Two years ago after Vietnam in 1988, he wrote a note 
and had a gun to his head, when he was taken to the hospital.  
He indicated that he was isolated and had no real close 
friends, although he did have a girlfriend now.  He lived 
with his parents.  He stated that he thought about Vietnam 
almost daily.  Sometimes he became strongly distracted.  He 
had nightmares a lot.  Every once in a while he would be able 
to sleep six hours, 1:00am to 7:00am, but usually he was up 
two or three times a night.  He said that if he did not take 
pills the nightmares would be more intense and frequent.  He 
stated that he slept with a weapon and that every nightmare 
had something to do with combat.  He was often shot, knifed 
or beat to death.  He indicated that he had mood swings, 
being hyperactive and then depressed.  

On mental status examination, the veteran talked in a 
somewhat monotone, low voice.  He flushed and teared a couple 
of times during the interview.  He was able to remember two 
things in three minutes.  He remembered the third thing with 
two prompts.  He was able to do serial 7's without much 
problem.  He indicated that he was sad at times because he 
felt he lost everything.  He recalled his most recent 
nightmare.  The diagnosis was PTSD, chronic with moderate 
symptomatology with panic attacks, anxiety, sleep problems 
and nightmares.  

Analysis

I.  New and Material Evidence 

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeal (hereinafter "the 
Court")) erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light the holding in Hodge, 
the Board is now required to analyze newly submitted evidence 
according to the standard outlined in 38 C.F.R. § 3.156(a).  
Further, the Court held, in Fossie v. West, 12 Vet.App. 1 
(1998), that the standard articulated in 38 C.F.R. § 3.156(a) 
is less stringent that one previously employed by Colvin.  
Therefore, the Board determines that no prejudice will result 
to the appellant by the Board's consideration of this matter.

As previously noted, the RO denied the veteran's claim 
seeking entitlement to service connection for PTSD in an 
April 1992 rating decision.  That decision was predicated on 
a finding that PTSD was not shown by the evidence of record.  
The veteran was provided notice of this adverse decision and 
of his appellate rights, but an appeal was not initiated.  
38 U.S.C.A. §§ 7105(a), (b)(1); 38 C.F.R. §§ 20.200, 
20.302(a).  Therefore, the April 1992 rating decision became 
final when the appellant did not file a notice of 
disagreement (NOD) within one year of the date of mailing of 
the notice of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In reviewing the evidence that has been received since the 
April 1992 rating decision, the Board notes that among the 
evidence is a report of VA examination in April 1998, wherein 
the physicians diagnosis PTSD.

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim.  Specifically, the Board finds that this evidence was 
not before the RO in 1992, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for PTSD.  To this extent, the 
appeal is granted.

B.  Well-Grounded Claim

Next, the Board finds that the April 1998 medical report is 
sufficient evidence to the find the veteran's claim for PTSD 
is well-grounded.  In this context, the Board observes that 
the April 1998 medical report indicates a plausible 
relationship between the veteran's PTSD and his service in 
Vietnam.  See Mattern v. West, __ Vet.App. __ (1999), No. 96-
1508 slip op. at 6  (U.S. Vet. App. Feb. 23, 1999) (This 
relationship need not be conclusive, but only plausible for 
purposes of establishing a well grounded claim).  

II.  Service Connection for PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

The Board must decide whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that the 
evidence supports the grant of service connection for PTSD.  
The record shows that a clear diagnosis of PTSD was 
established by the April 1998 VA examination.  Although most 
of the veteran's claimed stressors were not verified by 
credible supporting evidence, the USASCRUR did confirm that 
the veteran's unit, the U.S. Naval Support Activity, Danang, 
was subjected to enemy rocket and terrorist attacks during 
his Vietnam tour.  See Cohen v. Brown, 10 Vet.App. 128 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
notes that one of the traumatic events described by the 
veteran during the April 1998 examination was being subjected 
to rocket attacks.  Therefore, giving the veteran the benefit 
of the doubt, the Board finds that service connection for 
PTSD is warranted.  

The matter of service connection for PTSD having been wholly 
resolved in the veteran's favor, no prejudice arises from the 
Board's determination on the merits of the claim.  Bernard v. 
Brown, 4 Vet.App. 384, 392-394 (1993).  

ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

